Citation Nr: 0640020	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty from June 1970 to September 
1977.

This appeal arose from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied the veteran's claim of 
entitlement to service connection for bipolar disorder.  The 
RO in Providence, Rhode Island has original jurisdiction over 
he veteran's claims.

In April 2006, the veteran testified at a personal hearing 
which was conducted before the undersigned Veterans Law Judge 
at the Providence RO.  A transcript of the hearing has been 
prepared and associated with the veteran's VA claims folder.

The appeal is REMANDED to the Providence RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action on his part is required.


REMAND

The veteran seeks entitlement to service connection for 
bipolar disorder.  
In essence, he contends that episodes of depression, alcohol 
abuse and poor performance during his military service 
represented bipolar disorder which was only recognized years 
later. 

A review of the veteran's service medical records indeed 
discloses what arguably appears to be evidence of psychiatric 
problems, although bipolar disorder was not in fact 
diagnosed.  In particular, the veteran was evidently removed 
from a service school in early 1971 due to what was diagnosed 
at the time as situational reaction with somatization and 
anxiety.  In addition, the veteran was admitted for 
observation in August 1971 due to depression and a suicide 
threat, evidently due to acute alcohol intoxication coupled 
with not hearing from his girlfriend for several months.

The veteran was the subject of a VA psychiatric examination 
and opinion in March 2004.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The examiner concluded that the veteran's 
currently diagnosed bipolar disorder was unlikely related to 
his military service.

The veteran subsequently contended that the VA psychiatrist's 
opinion was based on only partially complete service medical 
records.  He stated that in additions to his problems earlier 
in service he had been psychiatrically hospitalized toward 
the end of his seven year enlistment, from July 1977 to 
September 1977, at Andrews Air Force Base, Maryland, and that 
records of that hospitalization were not in the claims 
folder.  In support of that contention, the veteran points to 
the fact that there is no separation physical examination 
report in the file.  See the veteran's January 2005 
substantive appeal (VA Form 9), as well as his April 2006 
hearing testimony, pages 3-4.   

The United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)  stated that 
VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, the board believes that an effort should be made 
to specifically locate service medical records pertaining to 
the reported psychiatric hospitalization of the veteran from 
July to September 1977 at Andrews Air Force base, as well as 
the report of his separation physical examination.  If these 
reports are locate, or if the veteran presents and additional 
evidence which is pertinent to his claim, another VA medical 
opinion should be obtained. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should attempt to locate and 
obtain the service medical records from 
1977 referred to by the veteran.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder.  If the sought-after records 
are not obtained, this should be 
memorialized in the claim folder.   

2.  If such records are located and 
obtained, or if the veteran submits 
additional evidence which is pertinent 
to his claim, the veteran's VA claims 
folder should be referred to an 
psychiatrist for an opinion as to 
whether it is as likely as not that the 
veteran's currently diagnosed bipolar 
disorder is related to his military 
service.  The claim should then be 
readjudicated.  If the outcome is 
unfavorable to the veteran, a 
supplemental statement of the case 
should be prepared and furnished to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

3.  The claims folder should then be 
returned to the Board, if otherwise in 
order.     

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


